Order filed April 9, 2020




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00159-CR
                                   ____________

                   EX PARTE LIONEL JOSEPH NEWMAN


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1647260

                                        ORDER

      Appellant is an inmate proceeding pro se in this matter. He has requested a
copy of the clerk’s record so that he may prepare his brief in this matter. We order
the Harris County District Clerk to provide appellant a copy of the clerk’s record in
this matter within 30 days from the date of this order. Appellant’s brief will be due
30 days after he receives the record.

      It is so ORDERED.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, Poissant.